An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-903
                       NORTH CAROLINA COURT OF APPEALS

                             Filed: 21 January 2014


STATE OF NORTH CAROLINA

      v.                                      Union County
                                              Nos. 12 CRS 869, 11 CRS 55510
CALIPH KNOTTS



      Appeal by defendant from judgments entered 27 February 2013

by Judge Christopher W. Bragg in Union County Superior Court.

Heard in the Court of Appeals 30 December 2013.


      Attorney General Roy Cooper, by Assistant Attorney General
      Jonathan D. Shaw, for the State.

      Gilda C. Rodriguez for defendant-appellant.


      HUNTER, JR., Robert N., Judge.


      A jury found defendant guilty of possession of a firearm by

a convicted felon and possession of drug paraphernalia.                    He then

pled guilty to attaining habitual felon status and stipulated to

additional prior convictions resulting in sixteen prior record

points and a corresponding prior record level V.                        The trial

court consolidated defendant’s offenses and sentenced him to an
                                           -2-
active prison term of 101 to 131 months.                           From this judgment,

defendant appeals.

      Counsel        appointed     to    represent          defendant      is   unable    to

identify any issue with sufficient merit to support a meaningful

argument for relief on appeal and asks that this Court conduct

its own review of the record for possible prejudicial error.

She   shows     to    the    satisfaction        of    this     Court      that    she   has

complied with the requirements of Anders v. California, 386 U.S.

738 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665

(1985),    by   advising         defendant   of       his    right    to    file   written

arguments with this Court and providing him with the documents

necessary for him to do so.

      Defendant has not filed any written arguments on his own

behalf with this Court, and a reasonable time for him to do so

has expired. In accordance with Anders, we have fully examined

the record to determine whether any issues of arguable merit

appear    therefrom.        We    have   been    unable       to    find    any    possible

prejudicial error and conclude that the appeal is meritless.

      No error.

      Chief Judge MARTIN and Judge DILLON concur.

      Report per Rule 30(e).